             Case 1:19-cv-03564-ELH Document 31 Filed 07/17/20 Page 1 of 3



                                      United States District Court
                                         District of Maryland
                                           Northern Division

    PUBLIC INTEREST LEGAL FOUNDATION, INC.,

                                                       Plaintiff,
      v.

    LINDA H. LAMONE, et al.,                                        Case No. 1:19-CV-03564-ELH

                                                     Defendants.


                                      JOINT STATUS REPORT

           Plaintiff Public Interest Legal Foundation, Inc. (the “Foundation”) and the State

Defendants 1 respectfully submit this joint status report pursuant to the Court’s order of June 19,

2020 (Doc. 30).

           The parties are continuing in good faith to negotiate a settlement that will resolve

Plaintiff’s claims. The parties respectfully request leave to provide an update to the Court as to

the status of the parties’ settlement negotiations within the earlier of 30 days or promptly after

the parties have reached an agreement.




1
    The State Defendants are identified in Doc. 1, at paragraphs 4-6.
                                                 1
          Case 1:19-cv-03564-ELH Document 31 Filed 07/17/20 Page 2 of 3



Dated: July 17, 2020.

Respectfully submitted:


  /s/ Noel H. Johnson                           BRIAN E. FROSH
Noel H. Johnson* (Wisconsin Bar
#1068004)                                       Attorney General of Maryland
Public Interest Legal Foundation, Inc.
32 E. Washington St., Ste. 1675                   /S/ Andrea W. Trento
Indianapolis, IN 46204                          ROBERT A. SCOTT (Fed. Bar # 24613)
Tel: (317) 203-5599                             ANDREA W. TRENTO (Fed. Bar # 28816)
Fax: (888) 815-5641                             Assistant Attorneys General
njohnson@PublicInterestLegal.org                Office of the Attorney General
                                                Civil Division
J. Christian Adams* (Virginia Bar #42543)       200 St. Paul Place
Public Interest Legal Foundation, Inc.          Baltimore, Maryland 21202
1555 King St., Ste. 200                         rscott@oag.state.md.us
Alexandria, VA 22314                            (410) 576-7055; (410) 576-6955 (fax)
Tel: (317) 203-5599                             rcotca@judicialwatch.org
Fax: (888) 815-5641
adams@PublicInterestLegal.org                   Attorneys for State Defendants
* Admitted pro hac vice

Richard L. Costella, Esquire
Federal Bar No.: 14095
Glenn E. Bushel
Federal Bar No.: 00936
Tydings & Rosenberg LLP
One East Pratt Street, Suite 901
Baltimore, Maryland 21202
Direct Phone: (410) 752-9700
Facsimile: 410.727.5460
Email: rcostella@tydingslaw.com
Email: gbushel@tydingslaw.com

Attorneys for Plaintiff Public Interest
Legal Foundation




                                            2
          Case 1:19-cv-03564-ELH Document 31 Filed 07/17/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 17, 2020, I electronically filed the foregoing and the

accompanying attachments using the Court’s ECF system, which will serve notice on all

registered parties.


                                                 /s/ Noel H. Johnson
                                               Noel H. Johnson
                                               njohnson@publicinterestlegal.org
                                               Counsel for Plaintiff




                                              3
